Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 10/26/2021, wherein claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (U.S. 20100154256) in view of Gerber (U.S. 20090100718) and further in view of Flowers (U.S. Patent No. 716528).
Regarding claim 1, Dua teaches a soccer shoe (10)(para. 15, can be used for soccer), the soccer shoe comprising: an upper (30) comprising a knitted component (33,40), the knitted component extending through a forefoot region (11), a midfoot region (12), a heel region (13), a lateral side (to the right of the dashed line on the right side of 40 fig. 6), a medial side (to the left of the dashed line on the left side of 40 fig. 6), an instep area (40 interior of the dashed line, see annotated fig., and 33, examiner 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of Dua such that the plurality of ground-engaging cleat members include at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe in view of Gerber in order to enhance traction for the wearer.
	The Dua/Gerber combined reference fails to teach the plurality of lace apertures include a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location, and the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper .
 plurality of lace apertures (32,33,42,43, 51,52) including  a plurality of outer lace apertures (33,43) disposed at a first location along the instep area on each of the lateral side and the medial side of the upper (pg. 1, lines 40-50); a plurality of inner lace apertures (32,42) disposed at a second location along the instep area on each of the lateral side and the medial side of the upper (pg. 1, lines 40-50), wherein the second location is located more inward toward a middle of the upper than the first location (figs. 1-3, pg. 1, lines 40-50), and a lace (70) that extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper (figs. 1-3, pg. 1, lines 40-50,95-108,pg. 2, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the article of footwear of the Dua/Gerber combined reference with the lace apertures and lacing arrangement as taught by Flowers such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location,  and the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted 

    PNG
    media_image1.png
    664
    559
    media_image1.png
    Greyscale


Regarding claim 4, Dua further teaches the knitted component (33,40) comprises a knitted one-piece element (40, para. 37, figs. 1-4).
Regarding claim 5, Dua further teaches the knitted component (33,40) forms substantially all of the upper (para. 20, figs. 1-4).
Regarding claim 7, the Dua/Gerber/Flowers combined reference further teaches wherein the instep area extends between an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper and an inner lace aperture of the plurality of inner lace apertures on the lateral side of the upper (figs. 3,4, pg. 1, lines 40-50 of Flowers as applied to the Dua/Gerber combined reference (figs. 4,6 of Dua)).
Regarding claim 8, Dua further teaches the knitted component includes a first knit layer (outer layer of 42) and a second knit layer (inner layer of 42)(fig. 5B).
Regarding claim 9, Dua further teaches the first knit layer (outer layer of 42) forms an exterior surface of the knitted component and the second knit layer (inner layer of 42) forms an interior surface of the knitted component (fig. 5B).
Regarding claim 10, Dua further teaches the knitted component (33,40) includes a polymer layer at one or more areas of the knitted component (para. 43).
Regarding claim 11, Dua further teaches the upper comprises a heel counter in the heel region (47 at heel, para. 43, fig. 7C).


The knitted component is redefined for claim 13 as (33,40,35)
Regarding claim 13, Dua further teaches the knitted component includes a skin layer (35) at one or more areas of the knitted component (para. 45, fig. 7E).
Regarding claim 14, Dua further teaches the knitted component is flat knitted (para. 4).

	Claims 1, 15,16,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (U.S. 20050193592) in view of Johnson (U.S. Patent No. 4255876) in view of Wired (Wired Staff, How to: Lace Your Shoes, 11/27/2007) and further in view of Gerber (U.S. 20090100718).
	Regarding claim 1, Dua teaches a soccer shoe (10, figs. 1-8)(can be worn while playing soccer), the soccer shoe comprising: an upper (30) comprising a knitted component (40), the knitted component extending through a forefoot region, a midfoot region, a heel region (figs. 1-8), a lateral side (31), a medial side (32), an instep area (33) extending between the lateral side and the medial side (para. 36, figs. 1-3,8), and an underfoot region (34)(fig. 5), wherein the instep area is joined through knitting to each of the lateral side and the medial side of the upper (paras. 37,43-45), and a sole structure (20) secured to the knitted component (para. 33, fig. 1); but Dua (figs. 1-8) fails to teach a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace 
Dua teaches another embodiment (fig. 12) wherein a plurality of lace apertures are disposed at a location along the instep area on at least one of a medial or lateral side of the upper, the plurality of lace apertures extending through the knitted component and receiving a lace through the plurality of lace apertures (fig. 12, para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of lace apertures disposed at a location along the instep area of Dua (figs. 1-8) on at least one of a medial or lateral side of the upper, the plurality of lace apertures extending through the knitted component and receiving a lace through the plurality of lace apertures in 
The Dua combined reference fails to teach the plurality of lace apertures includes a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location; the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper; the soccer shoe having a plurality of ground-engaging cleat members, the sole structure comprising the plurality of ground-engaging cleat members, the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe.
Johnson teaches an article of footwear having a plurality of outer lace apertures (a,c,e,h,a’,c’,e’,h’) disposed at a first location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68); a plurality of inner lace apertures (b,d,f,g,b’d,f’g’) disposed at a second location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lace aperture pattern of the Dua combined reference such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location in view of Johnson in order to improve fit and comfort of the shoe upper (col. 4, lines 36-38 of Johnson).
The Dua/Johnson combined reference doesn’t specifically teach the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper; the soccer shoe having a plurality of ground-engaging cleat members, the sole structure comprising the plurality of ground-engaging cleat members, the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe.
Wired teaches multiple ways of lacing a shoe such that the lace extends through a lace aperture on the medial side of the upper, extends under a portion of the upper, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have laced the article of footwear of the Dua/Johnson combined reference such that the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper in view of Wired in order to alleviate pressure points to provide more breathing room or to provide more room in the front of the article of footwear (descriptions of 1 and 2 of Wired).
The Dua/Johnson/Wired combined reference fails to teach the soccer shoe having a plurality of ground-engaging cleat members, the sole structure comprising the plurality of ground-engaging cleat members, the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe.
	Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1), the sole structure (101) comprising the plurality of ground-engaging cleat members (fig. 1), the plurality of ground-engaging cleat members including at least a first plurality of ground- engaging cleat members 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of the Dua/Johnson/Wired combined reference such that the plurality of ground-engaging cleat members include at least a first plurality of ground- engaging cleat members in the forefoot region of the soccer shoe and a second plurality of ground-engaging cleat members in the heel region of the soccer shoe in view of Gerber in order to enhance traction for the wearer.

Regarding claim 15, Dua teaches a soccer shoe (10, figs. 1-8)(can be worn while playing soccer), the soccer shoe comprising: an upper (30) comprising a knitted component (40), the knitted component extending through a forefoot region, a midfoot region, a heel region (figs. 1-8), a lateral side (31), a medial side (32),and an instep area (33) extending between the lateral side and the medial side (para. 36, figs. 1-3,8), wherein the instep area is joined through knitting to each of the lateral side and the medial side of the upper (paras. 37,43-45), and a sole structure (20) secured to the upper (para. 33, fig. 1); but Dua (figs. 1-8) fails to teach a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the upper than the first location; a lace that extends through at least an inner lace aperture 


Dua teaches another embodiment (fig. 12) wherein a plurality of lace apertures are disposed at a location along the instep area on at least one of a medial or lateral side of the upper, the plurality of lace apertures extending through the knitted component and receiving a lace through the plurality of lace apertures (fig. 12, para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of lace apertures disposed at a location along the instep area of Dua (figs. 1-8) on at least one of a medial or lateral side of the upper, the plurality of lace apertures extending through the knitted component and receiving a lace through the plurality of lace apertures in view of Dua (fig. 12) in order to allow the wearer to adjust the fit of the article of footwear.
The Dua combined reference fails to teach the plurality of lace apertures includes a plurality of outer lace apertures disposed at a first location along the instep area on each of the lateral side and the medial side of the upper; a plurality of inner lace apertures disposed at a second location along the instep area on each of the lateral 

Johnson teaches an article of footwear having a plurality of outer lace apertures (a,c,e,h,a’,c’,e’,h’) disposed at a first location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68); a plurality of inner lace apertures (b,d,f,g,b’d,f’g’) disposed at a second location along the instep area on each of the lateral side and the medial side of the upper (figs. 1-4, col. 4, lines 17-68), wherein the second location is located more inward toward a middle of the upper than the first location (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lace aperture pattern of the Dua combined reference such that a plurality of outer lace apertures is disposed at a first location along the instep area on each of the lateral side and the medial side of the upper and a plurality of inner lace apertures is disposed at a second location along the instep area on each of the lateral side and the medial side of the upper, wherein the second location is located more inward toward a middle of the 
The Dua/Johnson combined reference doesn’t specifically teach the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper; the soccer shoe having a plurality of ground-engaging cleat members, the sole structure comprising the plurality of ground-engaging cleat members.
Wired teaches multiple ways of lacing a shoe such that the lace extends through a lace aperture on the medial side of the upper, extends under a portion of the upper, along an interior surface of the upper, and then exits the upper through an adjacent lace aperture of the plurality of outer lace apertures on the medial side of the upper (figs. 1 and 2, descriptions of 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have laced the article of footwear of the Dua/Johnson combined reference such that the lace extends through at least an inner lace aperture of the plurality of inner lace apertures on the medial side of the upper, extends under the knitted component along an interior surface of the upper, and then exits the knitted component through an outer lace aperture of the plurality of outer lace apertures on the medial side of the upper in view of Wired in order to alleviate pressure points to provide more breathing room or to provide more room in the front of the article of footwear (descriptions of 1 and 2 of Wired).

	Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1), the sole structure (101) comprising the plurality of ground-engaging cleat members (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the sole structure of the Dua/Johnson/Wired combined reference in view of Gerber in order to enhance traction for the wearer.
Regarding claim 16, the Dua/Johnson/Wired/Gerber combined reference teaches  the knitted component (40) extends through an underfoot region (via 34, figs. 3,5,8 of Dua).
Regarding claim 19, the Dua/Johnson/Wired/Gerber combined reference teaches  the knitted component (40) comprises a knitted one-piece element (paras. 37,43-45).
Regarding claim 20, the Dua/Johnson/Wired/Gerber combined reference teaches  the instep area extends between an ankle opening and the forefoot region (fig. 3 of Dua).


	Claims 2,6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (U.S. 20050193592) in view of Johnson (U.S. Patent No. 4255876) in .

Regarding claims 2 and 6, the Dua/Johnson/Wired/Gerber combined reference teaches the instep area (33) extends between an ankle opening and the forefoot region (fig. 3 of Dua), but fails to teach the knitted component comprises an ankle cuff configured to cover an ankle of a wearer when the soccer shoe is in an as- worn configuration, and wherein the instep area is joined through knitting to the ankle cuff.
Glidden teaches an article of footwear (fig. 1) comprising a knitted component (10) (pg. 1, col. 2, lines 19-32) comprising  an ankle cuff (13) configured to cover an ankle of a wearer when the soccer shoe is in an as- worn configuration (pg. 1, col. 2, lines 41-44, fig. 1), and wherein the instep area is joined through knitting to the ankle cuff (pg. 1, col. 2, lines 19-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the knitted component  of the Dua/Johnson/Wired/Gerber combined reference so as to comprise an ankle cuff configured to cover an ankle of a wearer when the soccer shoe is in an as- worn configuration, and wherein the instep area is joined through knitting to the ankle cuff in view of Glidden in order to provide increased protection and/or support to the wearer’s ankle while still forming the knitted component of unitary construction.

Regarding claims 17 and 18, the Dua/Johnson/Wired/Gerber combined reference fails to teach the knitted component comprises an ankle cuff configured to cover an 
Glidden teaches an article of footwear (fig. 1) comprising a knitted component (10) (pg. 1, col. 2, lines 19-32) comprising  an ankle cuff (13) configured to cover an ankle of a wearer when the soccer shoe is in an as- worn configuration (pg. 1, col. 2, lines 41-44, fig. 1), and wherein the instep area is joined through knitting to the ankle cuff (pg. 1, col. 2, lines 19-52), and the ankle cuff exhibits greater stretch compared to remaining areas of the knitted component(pg. 1, col. 2, lines 33-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the knitted component  of the Dua/Johnson/Wired/Gerber combined reference so as to comprise an ankle cuff configured to cover an ankle of a wearer when the soccer shoe is in an as- worn configuration, the ankle cuff exhibits greater stretch compared to remaining areas of the knitted component, and wherein the instep area is joined through knitting to the ankle cuff in view of Glidden in order to provide increased protection and/or support to the wearer’s ankle while providing softness and elasticity at the ankle cuff to increase comfort and to aid in taking off and putting on the article of footwear while still forming the knitted component of unitary construction.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered.
Regarding applicant’s argument that Dua ‘256, Gerber, and Flowers fail to teach “wherein the instep area is joined through knitting to each of the lateral side and the 
Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732